Advisory Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Page 4 of the Remarks argue the following:

Applicant respectfully submits that would not have been obvious to substitute BaS for BaCl2 in Hoar as suggested by the Office Action. For one thing, as set forth on page 407 of Hoar, BaS is actually a product of Hoar’s Cu2S + BaCl2 reaction so it would not be obvious to replace the reactant BaCl2 that reacts with the Cu2S with the product BaS resulting from theBaCl2 reaction with Cu2S based on any of the teachings of Hoar, Pumphrey, Schipper, or Chane-Ching. The fact that Pumphrey uses barium chloride to produce a sulfate and that Schipper uses barium chloride or barium sulfide for sulfate removal is completely irrelevant because these references and their sulfates are unrelated to Hoar and the claimed invention. The fact that Chane-Ching adds solid or dissolved BaS into an acid solution for interaction with the heavy metal is also completely irrelevant because Chane-Ching uses a completely different mechanism, chemistry, and process temperature than Hoar and the claimed invention!. Furthermore, as is generally the case with chemical processes, Hoar uses specific process parameters, in this case, limiting the temperature of operation to a maximum of around 1200C due to the use of barium chloride and the high vapor pressure of the chlorides (see Hoar, page 396, second paragraph). BaS melts at more than 2000C, so it would not have been obvious from Hoar or any of the other references to use BaS for a molten electrolyte, particularly at the 1200C maximum process temperature of Hoar (BaCl2 melts at 962C). 

	The remarks are respectfully contended.  The object of the process of Hoar is to separate copper from sulphide ores (see pg. 393, Synopsis, para. 2, line 1) to produce Cu (see title and abstract).  The by-products made, in this case, BaS and Cl2, are not critical (see equation on pg. 407) since the object of the invention is not the production of certain specific by-products but separation and freeing of Cu from the other compositions.  Hoar shows use of BaCl2 used to separate Cu.  Scheper explains that in the field of metal removal use of either barium chloride or barium sulfide is known (pg. 117, last para.).  
	Chan-Ching provides one example of BaS being used to remove metals, such as Cu (see pg. 7 of office action).
	Since formation of by-products is not a concern, it would be obvious that any known compound in the field that can perform the isolation and separation is useable.
	As to the last feature, Hoar limits their process to a maximum of about 1200 degrees C and BaS melts at more than 2,000 degrees C.  Hoar operates their process at about above 80 degrees C.  

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 13, 2022